                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JERRY MCKOY,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )      JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )      CASE NO. 7:18-CV-125-D
ANDREW M. SAUL, Commissioner of Social                )
Security,                                             )
                Defendant.                            )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,500.00,
in full satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C.
§ 2412. Plaintiff will also be reimbursed $400 in costs for the filing fees from the Treasury
Judgment Fund. If the award to Plaintiff is not subject to the Treasury Offset Program, payment
will be made by check payable to Plaintiff’s counsel, George C. Piemonte, of Martin, Jones and
Piemonte and mailed to his office at 4601 Charlotte Park Drive, Ste. 390, Charlotte, NC 28217,
in accordance with Plaintiff’s assignment to his attorney of his right to payment of attorney's fees
under the Equal Access to Justice Act.


This Judgment Filed and Entered on August 7, 2019, and Copies To:
George C. Piemonte                                    (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)
Cathleen C. McNulty                                   (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
August 7, 2019                                (By) /s/ Nicole Sellers
                                               Deputy Clerk
